Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the reply of 9/12/2022, the following has occurred:
Claims 1 and 10 have been amended
Claims 17-22 are new
Claims 1-22 are pending
	Response to Arguments
With regards to the argument on pages 5-10 of the Remarks (Claim Rejections under 35 U.S.C. § 103), the Applicant makes the following arguments:
In Moore, the bottom end of the flue tube extends beyond the bottom wall, thus failing to teach the claimed connection.
Modification of Moore by McGraw Hill for the benefit of reducing the loss coefficient at the flue inlet doesn’t apply to water heaters, because water heaters intentionally slow down the hot combustion products to extract the maximum heat content, as evidenced by the indentations or other tortuous geometry of many flue tubes. Also, modifying a flue tube inlet in a manner that facilitates fluid flow into the tube is counterintuitive, and would reduce the efficiency of the water heater.
Even if Moore is modified by McGraw Hill, the well-rounded end of the flue tube would not abut the bottom wall, this is because the current end of the flue tube extends below the bottom wall to a re-entrant inlet spaced from the bottom wall. Thus, any modified version of the inlet tube would likewise be spaced from the bottom wall.
Moore is not analogous and fails to mention water drainage; and Galati is directed towards preventing condensation from reaching a burner, not directing the condensation away.
Koester is unrelated to water heater flue tubes or connections between flue tubes and partitions. Specifically, it is an object of Koester to implement a drip edge to direct rain water away from a wall; therefore, the modification by Koester implements a disfavored design.
The edge-less design of Figure 7C of Koester would allow condensation to fall closer to the centerline of the flue tube, closer to the burner
Examiner respectfully disagrees for the following rationale: 
While it is accurate that the flue tube of Moore extends downwards beyond the bottom wall; when modified by McGraw Hill, this type of reentrant geometry is replaced by the well-rounded geometry, where the passageway no longer extends into the main volume. Thus, the connection as claimed is taught by modified Moore. 
Furthermore, regarding arguing against references individually: 
MPEP 2145 IV. states, “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012)”.
Reducing the loss coefficient at the flue inlet does apply to water heaters. For example, in some instances reduced flow may not result in the desired heat quantity being delivered to the water. As evidenced by Saint Clair Systems under Velocity Affects Thermal Transfer, “Often less understood, is the effect of velocity on the thermal transfer characteristics of the heat exchanger: It turns out that the higher the velocity through the heat exchanger, the higher the turbulence — and the higher the turbulence, the more efficient the thermal transfer”. Thus, decreasing the loss coefficient at the flue inlet allows the heated flue gas to enter the flue tube at a higher flow rate, enabling the development of turbulent flow which, in conjunction with the flue tube baffles 100 of Moore, allows for the efficient operation of the water heater while delivering the desired heat quantity to the water. Essentially, the efficiency of a water heater is not inversely related to the velocity of the hot combustion products; rather, intentionally slowing down the fluid at the flue inlet would allow for the possibility of a laminar flow through the flue, reducing efficiency.
As shown in the previous office action’s annotated figure 1, the profile of Moore is most similar to the reentrant geometry of McGraw Hill. When modifying Moore to implement the well-rounded geometry, it is understood that the overall profile of the flue tube and bottom wall would be modified, i.e. both the bottom wall and flue tube would be well-rounded. Therefore, the modified version of the inlet tube would not be spaced from the bottom wall, as Applicant argues; rather, the flared portion of the flue tube would be in contact with the flared portion of the bottom wall, as claimed. Otherwise, the modification would not be to the well-rounded profile, but to a re-entrant well-rounded profile.
Regarding the analogousness of Moore, Moore was identified as being analogous to the claimed invention for at least the fact that it is in the same field of thermal-fluid mechanics, previous office action page 3. Furthermore, on page 6 of the previous office action, Moore was redundantly identified as being analogous to the claimed invention due to being in the same field of water drainage systems. While Moore fails to mention water drainage per se, one of ordinary skill in the art would recognize that the flue tube water heater as taught by Moore is inherently prone to the formation of condensation. Galati was evidentially referenced, but not relied upon in the rejection, stating “The production of water condensate on the flue wall of a water heater having the flue passing through the heater occurs at the initiation of a heating cycle when the tank contents are relatively cool or after the withdrawal of a large portion of hot water contained in a tank with replacement by cold water. High efficiency natural gas-fired heaters are particularly prone to condensation because of the high water vapour content in the combustion product and low flue gas temperature”. Since Moore similarly teaches a “water heater having the flue passing through the heater”, it is understood that condensation would likewise form when the tank contents are relatively cool. Examiner recognizes that Galati overcomes this common issue in a way that is structurally distinct from the claimed invention; thus, Galati is not relied upon in the rejection. 
While not related to water heater flue tubes or connection between flue tubes and partitions, Koester is considered to be analogous art for at least being in the same field of water drainage systems. Furthermore, Koester is similarly considered analogous art because it is “reasonably pertinent to the problem faced by the inventor”. 
MPEP 2141.01(a) I. states, “In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103  , the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention) (emphasis added). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
In order for a reference to be "reasonably pertinent" to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem. " In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2d 1058, 1061 (Fed. Cir. 1992)). In re Klein, 647 F.3d 1343, 98 USPQ2d 1991 (Fed. Cir. 2011) is instructive as to the "reasonably pertinent" prong for determining whether a reference is analogous art. In determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor, as reflected - either explicitly or implicitly - in the specification. In order to support a determination that a reference is reasonably pertinent, it may be appropriate to include a statement of the examiner's understanding of the problem. The question of whether a reference is reasonably pertinent often turns on how the problem to be solved is perceived. If the problem to be solved is viewed in a narrow or constrained way, and such a view is not consistent with the specification, the scope of available prior art may be inappropriately limited. It may be necessary for the examiner to explain why an inventor seeking to solve the identified problem would have looked to the reference in an attempt to find a solution to the problem, i.e., factual reasons why the prior art is pertinent to the identified problem”.
Therefore, one of ordinary skill would recognize that the system of modified Moore is prone to condensation dripping onto the burner, as previously evidenced by Galati. Thus, the non-patent literature to Koester, which relates to the behavior of water runoff on a structure, would suggest to one of ordinary skill in the art that the design of Image 7C, with a smooth transition, prevents the dripping of the water. While the Parapet Walls of Koester are not implemented in the water heater of modified Moore, per se, they are relied upon for understanding the characteristic behavior of dripping water, analogous to modified Moore’s condensation. Furthermore, regarding the implementation of Koester’s teachings:
MPEP 2145 III. States, “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." (emphasis added) In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").
However, the claimed combination cannot change the principle of operation of the primary reference or render the reference inoperable for its intended purpose. See MPEP § 2143.01”.
As previously explained, the parapet walls of Koester are not being directly implemented into the flue tube of modified Moore, per se; rather, the parapet walls are being relied on for what they would suggest to one of ordinary skill in the art. In this case, they would suggest that a drip edge results in the water dripping, while a smooth transition results in the water flowing back towards the structure. When applying these teachings to the flue tube of modified Moore, one of ordinary skill in the art would recognize that while the structure is different, the dripping water would behave in a similar manner; thus implementing a profile similar to that of Image 7C of Koester where no drip edge is present would benefit the flue tube of modified Moore.
For these reasons, the rejections to the claims are respectfully sustained by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, and 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 6725811 B1), hereinafter Moore, in view of the attached non-patent literature to McGraw Hill (Note an accessibility date of 11/4/2004).
Regarding claim 1, Moore teaches an assembly for a water heater having a burner, comprising: 
a tube (Figure 1, Flue 26) extending longitudinally along a centerline from a first end adjacent the burner to a second end (Figure 1, Flue 26 extends from the bottom wall 24, near the burner 42, to the top 22); and 
a partition downstream of the burner (Figure 1, bottom wall 24) and including an opening for receiving the tube (Figure 1, the flue 26 is received by the opening in the bottom wall 24).
But fails to teach a first end of the tube including a flared portion extending away from the centerline; and 
  A partition opening having a curved flange for receiving the flared portion of the tube such that the flared portion of the tube abuts the curved flange partition.
However, McGraw Hill teaches a first end of the tube including a flared portion extending away from the centerline (Table 8-4, adapting Moore to utilize a well-rounded inlet would result in a flared portion of the flue 24 of Moore extending away from the centerline) ; and
A partition opening having a curved flange for receiving the flared portion of the tube such that the flared portion of the tube extends into the partition and abuts the curved flange (Table 8-4, the well-rounded inlet adapted to the system of Moore would be understood to affect the geometry of both the flue 24 and the bottom wall 24, resulting in the partition receiving the flared portion of the tube in a cooperative relationship).
Moore and McGraw Hill are considered to be analogous because they are both in the same field of thermal-fluid mechanics. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Moore to utilize a well-rounded flue inlet geometry, instead of the current reentrant flue inlet geometry. This would involve flaring the end of the flue such that the sharp edge is eliminated, and adapting the bottom wall of the tank to accept the flared flue pipe, shown by Annotated Figure 1. This would have the predictable result and benefit of reducing the loss coefficient of the flue inlet, as suggested by McGraw Hill on Page 349, “The head loss at the inlet of a pipe is a strong function of geometry. It is almost negligible for well-rounded inlets (KL = 0.03 for r/D > 0.2), but increases to about 0.50 for sharp-edged inlets (Fig. 8–34). That is, a sharp edged inlet causes half of the velocity head to be lost as the fluid enters the pipe. This is because the fluid cannot make sharp 90° turns easily, especially at high velocities. As a result, the flow separates at the corners, and the flow is constricted into the vena contracta region formed in the midsection of the pipe (Fig. 8–35). Therefore, a sharp-edged inlet acts like a flow constriction”

    PNG
    media_image1.png
    93
    132
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    188
    422
    media_image2.png
    Greyscale
 
Annotated Figure 1: inlet geometries of Moore and Table 8-4 of McGraw Hill

Regarding claim 2, modified Moore teaches the assembly recited in claim 1, wherein the flared portion is frustoconical (McGraw Hill Page 350, in addition to the well-rounded geometry reducing the loss coefficient, the gradual contraction would likewise have a similar effect. This would result in a straight cross section at the interface of the flue 26 and bottom wall 24 of Moore, i.e. a frustoconical geometry).  
Regarding claim 3, modified Moore teaches the assembly recited in claim 1, wherein the partition has a first side facing the burner and a second side facing water stored in the water heater (Figure 1 of Moore, the bottom wall 24 has a bottom side facing the burner and a top side facing the water in the water heater), the flared portion being positioned on the first side (Figure 1 of Moore, flaring the flue 26 to adapt with the bottom wall 24 would result in the flue being positioned on the side of the bottom wall 24 towards the burner, i.e. the bottom or “first” side).
Regarding claim 5, modified Moore teaches the assembly recited in claim 1, wherein the flared portion of the tube extends into the curved flange of the partition (Figure 1 of Moore, it is understood that when adapting the reentrant profile of Moore to the well-rounded profile of McGraw Hill, the flare of the flue 26 would extend onto the curve of the bottom wall 24).  
Regarding claim 6, modified Moore teaches the assembly recited in claim 1, wherein the flange and the flared portion have the same shape (Figure 1 of Moore, it is understood that when adapting the shape of the flue 26 and bottom wall 24, they would have the same profile).  
Regarding claim 7, modified Moore teaches the assembly recited in claim 1, wherein the flared portion has a straight contour (McGraw Hill Page 350, in addition to the well-rounded geometry reducing the loss coefficient, the gradual contraction would likewise have a similar effect. This would result in a straight cross section at the interface of the flue 26 and bottom wall 24 of Moore).
Regarding claim 8, modified Moore teaches the assembly recited in claim 1, wherein the flared portion has a curved contour (McGraw Hill Table 8-4, well-rounded, or curved geometry).  
Regarding claim 9, modified Moore teaches a water heater including the assembly recited in claim 1 (Figure 1 of Moore, water heater 10, modified with the elements of McGraw Hill).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 6725811 B1), hereinafter Moore, in view of the attached non-patent literature to McGraw Hill (Note an accessibility date of 11/4/2004) as applied to claim 1 above, and further in view of the attached non-patent literature to Koester (Note an accessibility date of 9/2011).
Regarding claim 4, modified Moore teaches the assembly recited in claim 1, wherein the flared portion cooperates with the flange (McGraw Hill Table 8-4, the well-rounded inlet adapted to the system of Moore would be understood to affect the geometry of both the flue 24 and the bottom wall 24, resulting in the partition receiving the flared portion of the tube in a cooperative relationship),
But fails to teach to direct condensate in the tube away from the burner.  
However, Koester teaches directing condensate in the tube away from the burner (Page 5, “the drip edge directs moisture off the edge of the [overhang] and prevents moisture back flow back to the surface of the parapet wall (see Image 7B – Good Design and Image 7C – Poor Design)” It is understood that when applying this teaching to the device of Moore, dripping is not desirable. Therefore, the “poor design” of Figure 7C would be the good design of the interface between the flue 26 and bottom wall 24 of Moore, i.e. a smooth transition preventing dripping). 

    PNG
    media_image3.png
    304
    491
    media_image3.png
    Greyscale

Figures 7B and 7C of Koester
	
Moore and Koester are considered to be analogous because they are both in the same field of water drainage systems, Moore being a water drainage system during the formation of condensation in the flue 24, typical for this type of water heater (as evidenced by Galati Column 1 Lines 14-19 – cited as a pertinent prior art reference but not relied on in the current rejection, per se). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Moore to utilize a smooth transition, figure 7C of Koester, in the interface between the flue 26 and bottom wall 24. This would involve eliminating any “drip edges”, shown by figure 7B of Koester. This would have the predictable result and benefit of preventing dripping onto the burner which causes interference with the combustion process, as suggested by Galati in Column 1 Lines 23-27, “The presence of water condensate on the flue wall results in dripping of the condensate into the underlying combustion chamber or onto the burner to interfere with the combustion of fluid fossil fuels, producing undesirable quantities of carbon monoxide”.
Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 6725811 B1), hereinafter Moore, in view of the attached non-patent literature to McGraw Hill (Note an accessibility date of 11/4/2004) and the attached non-patent literature to Koester (Note an accessibility date of 9/2011).
Regarding claim 10, Moore teaches an assembly for a water heater having a burner, comprising: 
a tube (Figure 1, Flue 26) extending longitudinally along a centerline from a first end adjacent the burner to a second end (Figure 1, Flue 26 extends from the bottom wall 24, near the burner 42, to the top 22); and 
a partition downstream of the burner (Figure 1, bottom wall 24) and including an opening for receiving the tube (Figure 1, the flue 26 is received by the opening in the bottom wall 24).
But fails to teach a first end of the tube including a flared portion extending away from the centerline; and 
  A partition opening having a curved flange for receiving the flared portion of the tube such that the flared portion of the tube extends into the partition and abuts the curved flange to thereby cooperate with the curved flange to direct condensate in the tube away from the burner.
However, McGraw Hill teaches a first end of the tube including a flared portion extending away from the centerline (Table 8-4, adapting Moore to utilize a well-rounded inlet would result in a flared portion of the flue 24 of Moore extending away from the centerline) ; and
A partition opening having a curved flange for receiving the flared portion of the tube such that the flared portion of the tube extends into the partition and abuts the curved flange to thereby cooperate with the curved flange (Table 8-4, the well-rounded inlet adapted to the system of Moore would be understood to affect the geometry of both the flue 24 and the bottom wall 24, resulting in the partition receiving the flared portion of the tube in a cooperative relationship).
Moore and McGraw Hill are considered to be analogous because they are both in the same field of thermal-fluid mechanics. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Moore to utilize a well-rounded flue inlet geometry, instead of the current reentrant flue inlet geometry. This would involve flaring the end of the flue such that the sharp edge is eliminated, and adapting the bottom wall of the tank to accept the flared flue pipe, shown by Annotated Figure 1. This would have the predictable result and benefit of reducing the loss coefficient of the flue inlet, as suggested by McGraw Hill on Page 349, “The head loss at the inlet of a pipe is a strong function of geometry. It is almost negligible for well-rounded inlets (KL = 0.03 for r/D > 0.2), but increases to about 0.50 for sharp-edged inlets (Fig. 8–34). That is, a sharp edged inlet causes half of the velocity head to be lost as the fluid enters the pipe. This is because the fluid cannot make sharp 90° turns easily, especially at high velocities. As a result, the flow separates at the corners, and the flow is constricted into the vena contracta region formed in the midsection of the pipe (Fig. 8–35). Therefore, a sharp-edged inlet acts like a flow constriction”

    PNG
    media_image1.png
    93
    132
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    188
    422
    media_image2.png
    Greyscale
 
Annotated Figure 1 (repeated): inlet geometries of Moore and Table 8-4 of McGraw Hill

Furthermore, Koester teaches directing condensate in the tube away from the burner (Page 5, “the drip edge directs moisture off the edge of the [overhang] and prevents moisture back flow back to the surface of the parapet wall (see Image 7B – Good Design and Image 7C – Poor Design)” It is understood that when applying this teaching to the device of Moore, dripping is not desirable. Therefore, the “poor design” of Figure 7C would be the good design of the interface between the flue 26 and bottom wall 24 of Moore, i.e. a smooth transition preventing dripping). 

    PNG
    media_image3.png
    304
    491
    media_image3.png
    Greyscale

Figures 7B and 7C of Koester (repeated)
	
	Moore and Koester are considered to be analogous because they are both in the same field of water drainage systems, Moore being a water drainage system during the formation of condensation in the flue 24, typical for this type of water heater (as evidenced by Galati Column 1 Lines 14-19 – cited as a pertinent prior art reference but not relied on in the current rejection, per se). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Moore to utilize a smooth transition, figure 7C of Koester, in the interface between the flue 26 and bottom wall 24. This would involve eliminating any “drip edges”, shown by figure 7B of Koester. This would have the predictable result and benefit of preventing dripping onto the burner which causes interference with the combustion process, as suggested by Galati in Column 1 Lines 23-27, “The presence of water condensate on the flue wall results in dripping of the condensate into the underlying combustion chamber or onto the burner to interfere with the combustion of fluid fossil fuels, producing undesirable quantities of carbon monoxide”.
Regarding claim 11, modified Moore teaches the assembly recited in claim 10, wherein the flared portion is frustoconical (McGraw Hill Page 350, in addition to the well-rounded geometry reducing the loss coefficient, the gradual contraction would likewise have a similar effect. This would result in a straight cross section at the interface of the flue 26 and bottom wall 24 of Moore, i.e. a frustoconical geometry).  
Regarding claim 12, modified Moore teaches the assembly recited in claim 10, wherein the partition has a first side facing the burner and a second side facing water stored in the water heater (Figure 1 of Moore, the bottom wall 24 has a bottom side facing the burner and a top side facing the water in the water heater), the flared portion being positioned on the first side (Figure 1 of Moore, flaring the flue 26 to adapt with the bottom wall 24 would result in the flue being positioned on the side of the bottom wall 24 towards the burner, i.e. the bottom or “first” side).  
Regarding claim 13, modified Moore teaches the assembly recited in claim 10, wherein the flange and the flared portion have the same shape (Figure 1 of Moore, it is understood that when adapting the shape of the flue 26 and bottom wall 24, they would have the same profile).  
Regarding claim 14, modified Moore teaches the assembly recited in claim 10, wherein the flared portion has a straight contour (McGraw Hill Page 350, in addition to the well-rounded geometry reducing the loss coefficient, the gradual contraction would likewise have a similar effect. This would result in a straight cross section at the interface of the flue 26 and bottom wall 24 of Moore).
Regarding claim 15, modified Moore teaches the assembly recited in claim 10, wherein the flared portion has a curved contour (McGraw Hill Table 8-4, well-rounded, or curved geometry).  
Regarding claim 16, modified Moore teaches a water heater including the assembly recited in claim 10 (Figure 1 of Moore, water heater 10, modified with the elements of McGraw Hill and Koester).
New Claims
Regarding claim 17, modified Moore teaches the assembly recited in claim 10, wherein the flared portion and the curved flange cooperate to define a substantially continuous curved surface (Annotated figure 1, the flue tube and bottom wall of Moore are modified to have the well-rounded profile, which is a continuous curved surface) for directing condensate in the tube away from the burner (Intended use which the well-rounded surface is capable of, see Koester).
Regarding claim 18, modified Moore teaches the assembly recited in claim 10, wherein the flared portion and the curved flange have respective inner surfaces aligned with one another when the flared portion abuts the curved flange (Annotated figure 1, the flue tube and bottom wall of Moore are modified to have the well-rounded profile, in which the surfaces of the previously separate flue tube and bottom wall are then in alignment to form the well-rounded profile, i.e. they abut).
Regarding claim 19, modified Moore reaches the assembly recited in claim 10, wherein the flared portion and the curved flange abut one another along a curved interface (Annotated figure 1, the flue tube and bottom wall of Moore are modified to have the well-rounded profile, such that the two are in contact to form the well-rounded profile).
Claim 20 is rejected using substantially the same rationale as applied to claim 17.
Claim 21 is rejected using substantially the same rationale as applied to claim 18.
Claim 22 is rejected using substantially the same rationale as applied to claim 19.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KURT J WOLFORD/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762